Citation Nr: 1723872	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-09 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depression, generalized anxiety disorder, adjustment disorder with depressed mood, and posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969, with service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  

In March 2017, the Veteran testified at a Travel Board hearing before the undersigned and a transcript of the hearing is of record.  At the hearing, the Veteran was granted a 60-day extension to submit new evidence.  In March 2017, the Veteran waived RO consideration.  See 38 C.F.R. § 20.1304(c).  He also submitted a contemporary newspaper article and additional written testimony, while his wife provided her own written testimony on behalf of the Veteran.  In May 2017, the Veteran provided additional medical records to the claims file.

The Board notes that the Veteran's treatment records include diagnoses of various psychiatric disorders, to include PTSD.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the psychiatric claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.






REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD.  The Veteran served in the U.S. Army in Vietnam as an assistant gunner in a heavy artillery unit from May 1968 to July 1969.  With respect to in-service PTSD stressors, the Veteran has recounted seeing dead bodies, receiving gun fire, being in constant fear for his life, and having close family severely wounded from Vietnam combat.  

With respect to a current diagnosis, from October 2006 to July 2010, the Veteran received private and VA treatment for various psychiatric disorders.  In January 2010, the Veteran first received a PTSD diagnosis.  In February 2010, the Veteran filed a service connection claim for PTSD based on his Vietnam experiences.

In September 2010, the Veteran was provided a VA examination to evaluate him for PTSD.  In reviewing the Veteran's claims file, the VA examiner did not place much value on the current diagnoses of PTSD made by other medical providers.  The VA examiner explained that these diagnoses were determined in a clinical setting which did not utilize the objective testing methods that the VA examiner utilized.  The VA examiner found that the Veteran's current condition was unknown, thereby making the link between the Veteran's Vietnam stressors and his current condition also unclear.  In sum, the VA examiner did not think that the Veteran's current symptoms were sufficient in number and severity to warrant a current PTSD diagnosis and precluded the VA examiner from making a conclusive diagnosis of a current mental disorder.  Since the Veteran's current prognosis was unclear, the September 2010 VA examiner suggested that the Veteran receive a review examination within the following 24 months, if applicable.  However, since the September 2010 VA examination, the claims file shows no record of the Veteran receiving a new VA examination.  

At the March 2017 Board hearing, the Veteran testified that he had a current PTSD diagnosis.  While he said that he drank heavily to deal with his Vietnam experiences when he returned home, the Veteran also said that he continues to experience PTSD symptoms.  These symptoms include avoiding people, having flashbacks, and suffering from sleeplessness.  He also testified that he has been experiencing "spells" during which he becomes weak, shaky and breathless.  In fact, these "spells" have required the Veteran to go to the emergency room several times.  Based on this testimony, it appears that the Veteran should be afforded another VA examination in accordance with the September 2010 VA examiner's suggestion.  

In light of the foregoing, there appears to be insufficient competent medical evidence to decide the Veteran's claim.  Thus, a remand is required to address the nature and etiology of any acquired psychiatric disorder, to include PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA health care providers, including the VA clinics in Columbia, Missouri; Viera, Florida; Melbourne, Florida; Panama City, Florida; and Pensacola, Florida.  Also, with his assistance, identify any outstanding records of pertinent medical treatment from private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After completing the above development, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder(s), to include PTSD.  The claims folder, including a copy of this remand, must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.

The examiner should provide any relevant diagnoses during the appeal period (since 2010), to include PTSD, major depression, GAD, adjustment disorder with depressed mood.

If PTSD is diagnosed, the examiner should identify the stressors that support the diagnosis under both the DSM IV and DSM V.

The examiner should opine as to whether it is as least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder, to include PTSD, was caused by, or is otherwise etiologically related to, the Veteran's active military service, to include his service in Vietnam.

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3. Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






